Gardner, P. J.
On an indictment charging assault with intent to murder, the defendant was convicted of stabbing one Elbert Flood. He filed a motion for new trial on the general grounds only. The court denied the motion, and the defendant assigns error thereon.
The jury were authorized to find from direct evidence that the defendant and his brother engaged in a difficulty with Elbert Flood; that the defendant cut Elbert Flood across the nose with a pocket knife; and the brother of the defendant stabbed Elbert Flood in the back. So far as the evidence goes, the jury were authorized beyond question to find the defendant guilty of stabbing.
Counsel for the defendant contends that the State failed to prove that the crime was committed in Chattooga County. He endeavors to raise this question along with the general grounds. This is not permissible under the law. See Code § 6-1609. This question must be raised in a special ground. See also Palmer v. State, 19 Ga. App. 752 (1) (92 S. E. 233), and Smith v. State, 79 Ga. App. 595, 599 (54 S. E. 2d 378). It follows that the judgment must be

Affirmed.


Townsend, and Carlisle, JJ., concur.